UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                               Case No.: 2−16−20248−PRW
                                                     Chapter: 13
         Carmen M. Morrison
                                                     SSN: xxx−xx−5703
                         Debtor(s)


                         NOTICE OF TRANSFER OF CLAIM
                          OTHER THAN FOR SECURITY
TO:
      American Tax Funding LLC
      250 Tequesta Dr Ste 306
      Tequesta, FL 33469
      ; Proof of Claim No. 14
      American Tax Funding LLC
      250 Tequesta Dr Ste 306
      Tequesta, FL 33469; Proof of Claim No. 15
      American Tax Funding LLC <BR

    Claim No. 13,14,15 was filed or deemed filed under 11 U.S.C. §1111(a) in this case by the
alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk's office of this court on August 1, 2019.

Name & Address of Alleged Transferor:
American Tax Funding LLC                          Name & Address of Transferee:
250 Tequesta Dr Ste 306
Tequesta, FL 33469                                EB 2EMINY LLC PO BOX 829686
; Proof of Claim No. 14                           Philadelphia, PA 19182
American Tax Funding LLC
250 Tequesta Dr Ste 306
Tequesta, FL 33469; Proof of Claim No. 15
American Tax Funding LLC <BR


                        DEADLINE TO OBJECT TO TRANSFER
    The alleged transferor of the claim is hereby notified that objections must be filed with the
court within twenty−one (21) days of the mailing of this notice. If no objection is timely
received by the court, the transferee will be substituted as the original claimant without further
order of the court.

Date: August 2, 2019                                Lisa Bertino Beaser
                                                    Clerk of Court
Form trcE2a/Doc 160
www.nywb.uscourts.gov

         Case 2-16-20248-PRW, Doc 160-1, Filed 08/01/19, Entered 08/01/19 16:04:10,
                         Description: Transfer 3001e2 AUTO, Page 1 of 1
